Citation Nr: 1434946	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-45 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a chronic respiratory disorder, variously diagnosed, to include chronic obstructive pulmonary disease (COPD) and bronchitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back disability, claimed as degenerative disc disease L4-L5.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from November 1981 to March 1982 and from November 1990 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The psychiatric issue on appeal was developed and adjudicated as two separate issues: entitlement to service connection for specific diagnostic entities of (1) PTSD and (2) depression.  Pertinent evidence of record suggests that the Veteran may have various pertinent psychiatric diagnoses with symptom manifestations reasonably encompassed by the claims.  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the psychiatric issues have been recharacterized as the single issue encompassing the claim for service connection for an acquired psychiatric disorder.

Similarly, the respiratory disease issues on appeal were developed and adjudicated as two separate issues: entitlement to service connection for specific diagnostic entities of (1) COPD and (2) bronchitis.  Pertinent evidence of record suggests that the Veteran may have various diagnoses (such as allergic rhinitis) with symptom manifestations reasonably encompassed by the Veteran's claims.  The respiratory disorder issues have been recharacterized as the single issue encompassing the claim for service connection for a respiratory disorder, variously diagnosed.

The issue(s) of entitlement to service connection for a psychiatric disorder, respiratory disorder, hearing loss, back disability, osteoarthritis, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was initially manifested many years after, and is not shown to be related to, his military service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for hypertension prior to its initial adjudication.  An April 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and service personnel records are in the record, and pertinent VA and private post-service treatment records have been secured (including from the Social Security Administration (SSA)).

A VA examination is not necessary for hypertension.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  There is no competent evidence that suggests the Veteran's hypertension may be related to his service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the hypertension issue, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain listed chronic diseases (among them hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran's relevant STRs show no suggestion of hypertension during his first period of active service.  The relevant STRs feature the July 1990 entrance medical examination from his second period of service showing no pertinent abnormalities or findings suggestive of hypertension; blood pressure was "128/72" at that time.  The Veteran's June 1991 separation examination report shows no pertinent abnormalities or findings suggestive of hypertension; blood pressure "120/80" sitting and "128/82."

The Board finds that the Veteran's STRs are silent for complaints or findings pertaining to elevated blood pressure.  The Veteran denied any history of high blood pressure on his service medical history questionnaire in April 1991 near the time of his July 1991 separation from service.  His blood pressure at the time of his June 1991 service separation examination was within normal limits with no suggestion of hypertension noted.  The Board finds that the STRs present probative contemporaneous evidence indicating that the Veteran did not have hypertension during military service, and that neither the Veteran nor trained medical professionals believed that any hypertension manifested during service.

The initial indication of elevated blood pressure in the record appears to be a handwritten note of "HTN" included in the assessment section of a July 2005 private medical report; prior reports from the same provider include assessment lists without suggestion of hypertension.  There is no apparent indication of hypertension manifesting prior to July 2005 and the Veteran has not identified any event or information that would indicate an earlier onset of hypertension.  The July 2005 emergence of hypertension occurred more than 14 years after the conclusion of the Veteran's active duty service.  This significant period following the Veteran's separation from active duty service without evidence of complaint or treatment for hypertension is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

There is otherwise no clinical evidence or medical opinion linking any hypertension to service.  Neither the Veteran's statements nor any evidence of record suggests any detail of service alleged to be causally responsible for hypertension which was first medically noted to have manifested many years after service.

The Veteran's lay assertions that his hypertension is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between hypertension and remote service, in the absence of any evidence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the record shows that hypertension became manifest many years after the Veteran's service and is not shown to be related to his service.  The preponderance of the evidence is against the claim of service connection for hypertension; accordingly the appeal in this matter must be denied.


ORDER

Service connection for hypertension is not warranted.  To this extent, the appeal is denied.



REMAND

Service Connection for an Acquired Psychiatric Disorder

The Board finds that additional development is warranted to enable adequately informed appellate review prior to the Board's final adjudication of the claim of service connection for an acquired psychiatric disorder.

The Board notes that the Veteran's STRs document potentially pertinent in-service symptomatology that may suggest in-service onset of the claimed acquired psychiatric disorder.  Specifically, at the time that he completed his April 1991 medical history questionnaire he endorsed having a history of "Frequent trouble sleeping," "Depression or excessive worry," and "Nervous trouble."  The Veteran also endorsed trouble sleeping in another report that appears to be from around the same time.  The Board acknowledges that the Veteran has presented the service connection claim largely on the basis of testimony that he was traumatized by the death of a friend during service in Iraq, and the Board acknowledges that the Veteran's in-service endorsement of potentially pertinent psychiatric symptoms were described at the time as attributed to personal and family concerns.  Nevertheless, the Board finds that the documented occurrence of potentially pertinent psychiatric symptoms in service is significant in this appeal seeking service connection for an acquired psychiatric disability; the Veteran may be entitled to service connection for a chronic acquired psychiatric disability if a currently diagnosed acquired chronic psychiatric disorder is found to have first manifested during service even if the Veteran's presentation of the claim presents some confusion as to the precise details of the etiology.  It is noteworthy that the Veteran had specifically denied these symptoms in prior service medical history questionnaires and he was not noted to have any mental health concerns at the time of entrance to any period of service.

The Board notes that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for an acquired psychiatric disability.  The Board finds that a VA examination is warranted in this case.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board briefly notes that the claims-file contains evidence that the Veteran has been diagnosed with and has been treated for chronic psychiatric disability involving anxiety and depression during the pendency of this appeal.  The Board finds that the contemporaneous in-service report of symptoms reflecting anxiety and depression constitute an event or symptom manifestation during service that may be associated with a current psychiatric disorder involving similar symptoms; the Board finds that this meets the "low threshold" of the third McLendon element.  In light of the above, the Board concludes that a remand to provide the Veteran with a VA examination to address the psychiatric questions raised in this matter is warranted in this case.

A VA psychiatric examination will also have the opportunity to address pertinent questions raised in this matter concerning the Veteran's PTSD contentions.  Although the RO determined that the Veteran has been unable to provide specific details concerning his alleged PTSD stressor featuring the death of a friend during his service in a combat zone abroad, there remain potentially pertinent questions regarding whether the Veteran's PTSD claim based upon such service in a combat zone involved fear of hostile military activity.

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

Additional development featuring a VA psychiatric examination is essential to permitting adequately informed appellate review of the claim.

Service Connection for Respiratory Disorder, to include COPD and Bronchitis

The Board finds that additional development is warranted to enable adequately informed appellate review prior to the Board's final adjudication of the claim of service connection for a chronic respiratory disorder.

The Board notes that the Veteran's STRs document potentially pertinent in-service symptomatology that may suggest in-service onset of the claimed chronic respiratory disorder.

The Veteran's July 1990 service enlistment examination report (for his second period of active duty service) shows no respiratory disorder was noted or suggested at that time; the Veteran also reported that he was not taking any medications at that time.  A January 1991 STR shows that the Veteran was treated for bronchitis.  A separate STR from the same time shows "complaints of congestion" associated with other symptoms and attributed to an assessed upper respiratory infection.  An April 1991 STR shows that the Veteran reported suffering from a cough during his service in the Southwest Asia region; the Veteran reported at that time that he was exposed to smoke and dust.  A May 1991 STR shows that the Veteran again complained of "running nose" and "tightening in chest."

The Board notes that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a respiratory disorder.  The Board finds that a VA examination is warranted in this case.  In the section addressing the remand of the psychiatric issues, above, the Board discussed the criteria for determining when a VA examination is needed.  The Board briefly notes that the claims-file contains evidence that the Veteran has been diagnosed with and has been treated for respiratory problems during the pendency of this appeal, including with VA medical notes concerning bronchitis, rhinitis, and chronic cough.  The Board finds that the contemporaneous in-service report of similar symptoms constitute an event or symptom manifestation during service that may be associated with a current chronic respiratory disorder involving similar symptoms; the Board finds that this meets the "low threshold" of the third McLendon element.  In light of the above, the Board concludes that a remand to provide the Veteran with a VA examination to address the medical questions raised in this matter is warranted.

Service Connection for Hearing Loss

The Board finds that additional development is warranted to enable adequately informed appellate review prior to the Board's final adjudication of the claim of service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The July 1990 audiological evaluation of the Veteran, associated with the enlistment examination for his second period of active duty service, indicates puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
0
5
55
LEFT
5
0
0
10
45

The Board observes that the July 1990 audiometric data meets the criteria to be considered hearing loss disability for VA purposes.  Significantly, however, the Veteran denied any history of experiencing any perceived hearing loss as of that time.

A June 1991 medical examination report in the Veteran's STRs, from near the conclusion of his final period of active duty service, indicates puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
10
65
LEFT
20
5
0
5
50

Another set of audiometric data from the June 1991 report indicates puretone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
10
65
LEFT
10
10
5
10
55

The June 1991 STRs show that a complete audio diagnostic workup was needed because the Veteran  was "Routinely Exposed to Hazardous Noise."  Another June 1991 STR shows that an otolaryngologist circled an item to indicate that the hearing loss existed prior to service and was not aggravated during the period of active duty; the otolaryngologist noted "significant bilateral hearing loss."  However, a July 1991 STR discusses that during the separation examination the Veteran "was found to have sufficient bilateral hearing loss.  This occurred while at Ft. Bragg on Active Duty; soldier is still experiencing hearing problems."  The July 1991 document also shows that the preparer made a mark to indicate that "Injury was incurred in line of duty" with a note "Basis for opinion: Operation Desert Storm...."

The Board notes that a VA audiology consultation report from January 2006 includes an audiologist's comment: "Based on patient's history of military noise exposure and the type and configuration of hearing loss, it is at least as likely as not that the patient's hearing loss and tinnitus were caused during military service."  This opinion does not appear to have been informed by review of the claims-file or the STRs and it does not appear to have been a VA examination performed for the purposes of developing this appeal for adjudication.

Bilateral hearing loss disability was noted as medically detected on the entrance examination to the second period of service such that the Veteran's hearing acuity may not be presumed to have been in sound health at that time.  However, appellate review of this case requires that the Board determine whether any pre-existing hearing loss was aggravated (permanently increased in severity beyond its natural course) during the Veteran's active duty service.  In this regard, the Board notes that the Veteran's clinically measured hearing acuity appears to have worsened during his second period of active service in 4 of the 5 key frequencies in the right ear and 3 or 4 (depending upon which June 1991 audiometric data is considered) of the 5 key frequencies in the left ear.  In addition, the Veteran's STRs reflect that the Veteran was noted to have been routinely exposed to hazardous noise during the second period of service.

The Board notes that the Veteran has not been afforded a VA medical examination for compensation adjudication purposes with respect to his claim of entitlement to service connection for bilateral hearing loss disability.  The Board finds that a VA examination is warranted in this case.  The Board briefly notes that claims-file contains evidence that the Veteran has been diagnosed with and has been treated for hearing loss disability during the pendency of this appeal.  The Board finds that the contemporaneous in-service documentation of hazardous noise exposure and upward shifts in hearing thresholds (reflecting diminished hearing acuity) during the second period of service, together with the comments of multiple medical professionals attributing the Veteran's hearing loss to in-service acoustic trauma, reasonably indicate that pre-existing bilateral hearing loss may have been permanently aggravated by the second period of active service beyond natural progression.  The Board finds that there is not adequate evidence to decide the appeal at this time as the medical opinions of record do not address potential aggravation during service with consideration of the extent of pre-existing hearing loss shown in the July 1990 entrance examination report for the second period of service.  In light of the above, the Board concludes that a remand to provide the Veteran with a VA examination to address the medical questions raised in this matter is warranted.

The Board also briefly observes that a January 2008 VA audiology entry states, in its entirety: "Please see Vista imaging for scanned report."  This note reflects that potentially pertinent VA audiological evaluation information was scanned into the VISTA system and does not appear to be available for review in the claims-file.  The Board does not have access to VISTA.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  During the processing of this remand, the AOJ shall have the opportunity to associate the pertinent evidence with the claims-file.

Service Connection for Back Disability and Osteoarthritis

The Board finds that additional development is warranted to enable adequately informed appellate review prior to the Board's final adjudication of the claim of service connection for a back disability and for osteoarthritis.

The Board notes that the Veteran's STRs document potentially pertinent in-service symptomatology that may suggest in-service onset of the claimed back disability and perhaps the claimed osteoarthritis.

The Veteran's July 1990 service enlistment examination report (for his second period of active duty service) shows no back disability or joint disability was noted or suggested at that time.  A May 1991 STR shows that the Veteran "hurt back" during service "in line of duty" and was instructed to engage in no heavy lifting for one week.  The Veteran's final medical evaluation associated with separation from service took place one month later.  The Veteran contends (including as asserted in his April 2008 claim for service connection) that his in-service back injury (during the second period of active service) is causally connected to current chronic disability.  Although the separation medical examination report does not indicate a back disability at that time, the contemporaneous documentation of a back injury so close to the conclusion of the Veteran's active duty service is noteworthy.

The Board notes that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a back disability or for osteoarthritis.  The Board finds that a VA examination is warranted in this case.  In the section addressing the remand of the psychiatric issues, above, the Board discussed the criteria for determining that a VA examination is needed.  The Board briefly notes that the claims-file contains evidence indicative of a chronic back disability during the pendency of this appeal.  The Board finds that the contemporaneous in-service report of a back injury near the conclusion of the Veteran's active service constitutes an event during service that may be associated with a current chronic back disability (perhaps including arthritis) ; the Board finds that this meets the "low threshold" of the third McLendon element.  In light of the above, the Board concludes that a remand to provide the Veteran with a VA examination to address the medical questions raised in this matter is warranted.

Consideration of Undiagnosed Illness / Chronic Multisymptom Illness

Service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, and gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).

The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The issues being remanded at this time involve disability claims involving reported symptoms included with the scope of possible chronic multisymptom illness.  To ensure that the Veteran's claims receive full and complete consideration on all potential bases raised by the record, the Board shall include in the development directives additional instructions for the VA examiners addressing the disability claims to specifically address whether the Veteran presents objective signs and symptoms of a medically unexplained chronic multisymptom illness.


Nonservice-connected Pension

The Board finds additional evidentiary development is needed in order to address the claim of entitlement to nonservice-connected pension benefits.

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability that is not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id.

The most recent rating decision engaging the matter of evaluating the Veteran's nonservice-connected disabilities was issued in October 2008.  A statement of the case on the appeal was issued in October 2009 and a supplemental statement of the case was issued in November 2010, but without significant examination of the Veteran for the purposes of updated assessment of the severity of the Veteran's pertinent nonservice-connected disabilities.  No significant development with medical examination to ascertain the severity of the Veteran's pertinent nonservice-connected disabilities has been accomplished in a number of years.  Significantly, very recent VA medical records (documented in Virtual VA) strongly suggest that the Veteran's nonservice-connected disability picture may have significantly changed since last assessed by VA.  In this regard, for example (amongst other potentially pertinent information), the VA medical records include June 2014 reports making reference to a history of a "stroke" discussed in connection with the Veteran's complaints of having some difficulty with stuttering during speech.  Another June 2014 VA medical report indicates that the Veteran called a nurse to report emergency symptoms of severe chest pain with details that prompted the nurse to note a concern that the Veteran may be experiencing an aortic thoracic dissection; the Veteran was advised to immediately call 911 to seek emergency medical care.  Attempts at follow-up contact with the Veteran were unsuccessful as personnel were unable to reach the Veteran; an unsuccessful attempt to contact the Veteran appears to be the most recent VA medical report currently available for review.

In light of the significant emergent health concerns indicated in the most recent VA medical records available, and considering the number of years that have passed since the Veteran's nonservice-connected disabilities were evaluated for pension rating purposes, the Board finds additional development is warranted prior to final appellate review of the pension issue.  Updated VA medical records should be obtained and a new VA examination for pension rating purposes should be provided to the Veteran to permit an up to date assessment of the Veteran's nonservice-connected disability picture and determine whether the Veteran has been rendered unemployable by pertinent disabilities.  Further, given the Veteran's documented history of substance abuse, it is important that the evidence address whether the appellant is unemployable due to factors other than substance abuse.

The Board finds an examination is warranted to determine whether the Veteran's non-service connected disabilities render him unemployable.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the Veteran's updated (any not already associated with the claims file) VA treatment records since early June 2014.  The AOJ should secure for the record any outstanding VA audiometric data and hearing loss evaluations available in VA electronic resources but not yet associated with the claims-file, to include the report of VA audiology testing in January 2008 scanned into VISTA.  The report itself must be printed from VISTA and scanned into the Veteran's virtual file (Virtual VA or VBMS) or added to the paper claims folders.  If pertinent records that were scanned in VISTA are unavailable, it must be so noted in the record, with explanation.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has an acquired psychiatric disorder (to specifically include PTSD) that is related to his service.  If the RO determines that an alleged stressor event is corroborated by credible evidence, the examiner should be advised of such stressor event (and which, if any, are not are not corroborated).  If the RO determines that the Veteran's service was such that he could have been placed in fear of hostile action circumstances, the examiner should be advised of this also.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history, the examiner should:

(a) Please identify (by medical diagnosis) each psychiatric disability entity found currently and each psychiatric disability diagnosed during the pendency of this claim (since April 2008).  Specifically, indicate whether or not the Veteran meets the criteria for a diagnosis of PTSD based on either (i) a verified stressor event, or (ii) fear of hostile military or terrorist action.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis.  If PTSD is not diagnosed, please explain the criteria for such diagnosis found lacking.

(b) If the RO determines that there is credible corroborating evidence of a stressor event in service, please indicate whether or not the Veteran has PTSD based on such stressor event.  The explanation of rationale in this matter must identify the stressor on which the diagnosis is based, address sufficiency of the stressor to support the diagnosis, and outline the symptoms that support the diagnosis.

(c) As to each psychiatric disability entity found (other than PTSD), opine whether such is at least as likely as not (50 % or better probability) causally related to the Veteran's service.

(d) The examiner is requested to offer an opinion as to whether examination findings or other evidence objectively demonstrate signs or symptoms of a neuropsychological disorder that cannot be attributed to known medical diagnoses, or a medically unexplained chronic multisymptom illness that includes a neuropsychological functional disorder?  (In answering this, please indicate whether there is evidence of any signs or symptoms of a neuropsychological functional disorder beyond what is explained by the diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinions.

3.  After the record is determined to be complete, the AOJ should arrange for an appropriate examination to determine the nature and etiology of the Veteran's claimed respiratory disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all medical diagnoses found associated with the Veteran's claimed respiratory disorder.

(b) For each respiratory disorder diagnosed (including any COPD, bronchitis, or rhinitis) associated with the Veteran's symptom complaints, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, the examiner is asked to specifically comment upon the significance, if any, of the documented in-service respiratory symptoms including in December 1981, January 1991, April 1991, and May 1991 service treatment records (including with notation of the Veteran's report of exposure to smoke and dust).

(c) The examiner is requested to offer an opinion as to whether examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained functional disorder of the respiratory system that cannot be attributed to known medical diagnoses, or a medically unexplained multisymptom illness that includes a functional disorder of the respiratory system?  (In answering this, please indicate whether there is evidence of any signs or symptoms of a functional disorder of the respiratory system beyond what is explained by the medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinion(s), citing to supporting factual data and/or medical texts/treatises as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4.  After the record is determined to be complete, the AOJ should arrange for an audiological examination to determine the nature and likely etiology of the Veteran's bilateral hearing loss disability.  The entire record must be reviewed by the examiner, and any tests or studies indicated must be completed.  The examiner should note that on July 1990 service enlistment examination for the second period of service, clinical evaluation of the Veteran's hearing acuity showed hearing thresholds meeting the VA criteria to be considered hearing loss disability.  The examiner should note that in June and July 1991 the Veteran was found to have experienced hazardous noise exposure during service and was also found to have increased hearing thresholds (lesser hearing acuity) at the time of separation from service.

Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) disability manifesting in hearing loss.

(b) Please identify the likely etiology for each hearing loss disability entity diagnosed; specifically, is it at least as likely as not (a 50% or better probability) that such is related directly to the Veteran's service or any event therein.

(c) Is it as least as likely as not (50 percent or greater probability), that the Veteran's pre-existing hearing loss disability noted on the July 1991 entrance examination report for his second period of active service was aggravated during service (permanently increased in severity beyond natural progression therein)?  .

The examiner must explain the rationale for all opinion(s), citing to supporting factual data and/or medical texts/treatises as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

5.  After the record is determined to be complete, the AOJ should arrange for an orthopedic examination to determine the nature and etiology of the Veteran's claimed back disability and osteoarthritis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) For each disability of the back diagnosed (including any degenerative joint disease / arthritis and degenerative disc disease), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, the examiner is asked to specifically comment upon the significance, if any, of the documented May 1991 in-service back injury as well as the documented treatment for a back injury in January 1982 (the latter being from the first period of active duty service).

(b) Please identify all medical diagnoses found associated with the Veteran's claimed "osteoarthritis," to include clarifying what parts of the Veteran's body are involved in the Veteran's symptom complaints.  For each diagnosis associated with the Veteran's claimed osteoarthritis found, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

(c) The examiner is requested to offer an opinion as to whether examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained functional disorder of the joints and/or muscles (such as joint or muscle pain) that cannot be attributed to known medical diagnoses, or a medically unexplained multisymptom illness that includes a functional disorder of the joints and/or muscles?  (In answering this, please indicate whether there is evidence of any signs or symptoms of a functional disorder of the joints or muscles beyond what is explained by the medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinion(s), citing to supporting factual data and/or medical texts/treatises as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

6.  After all records have been received and all the development pertinent to the service connection claims has been completed, the AOJ should schedule the Veteran for a VA pension examination by a physician to determine the nature, extent and severity of each and every disability, to include, but not limited to any nonservice-connected hypertension, osteoarthritis, degenerative disc disease, hearing loss, bronchitis, COPD, psychiatric disorder, residuals of stroke, and cardiovascular diagnosis.  The purpose of the examination is to determine whether the nonservice-connected disabilities have caused this particular Veteran to be unemployable (due to factors other than substance abuse).  All necessary tests must be performed.  The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's nonservice-connected disabilities.  Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of his nonservice-connected disabilities (other than substance abuse).  Specifically, the examiner must address whether the appellant is:

(a) Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b) Suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability will continue throughout the life of the Veteran; or

(c) Suffering from any disease or disorder justifiably determined to render the Veteran permanently and totally disabled.

Each examining physician must be provided access to the pertinent contents of the Veteran's claims folder, Virtual VA and VBMS files for review.  The examiners must state whether such review was accomplished.  The examiners must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

7.  After completion of the above and any further development deemed necessary by the AOJ, the issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


